IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs March 26, 2014

            JIMMIE R. ROBINSON, SR. v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Sevier County
                      No. 17445-II Richard R. Vance, Judge


                 No. E2013-01163-CCA-R3-PC - Filed March 31, 2014


Jimmie R. Robinson, Sr., (“the Petitioner”) pleaded guilty to second degree murder after he
shot and killed his son-in-law. The plea agreement provided for a sentence of seventeen
years and six months in prison. The Petitioner subsequently filed a petition for post-
conviction relief on the grounds that his guilty plea was the product of ineffective assistance
of counsel and that his plea was constitutionally infirm. After an evidentiary hearing, the
post-conviction court denied relief, and this appeal followed. Upon our thorough review of
the record and applicable law, we affirm the post-conviction court’s judgment.

                    Tenn. R. App. P. 3 Appeal as of Right; Judgment
                             of the Circuit Court Affirmed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which C AMILLE R. M CM ULLEN
and R OGER A. P AGE, JJ., joined.

James R. Hickman, Jr., Sevierville, Tennessee, for the appellant, Jimmie R. Robinson, Sr.

Robert E. Cooper, Jr., Attorney General and Reporter; Caitlin Smith, Assistant Attorney
General; James B. Dunn, District Attorney General; and George Ioannides, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                          Factual and Procedural Background

       The Petitioner pleaded guilty on June 23, 2011, to second degree murder as a lesser-
included offense to the charged offense of first degree premeditated murder. At the plea
hearing, the State set forth the factual basis for the plea as follows:
[T]he facts in this case the State would expect to prove are the following, first
through Leah Brackins, the mother of the victim, James Jason Hicks. He was
born in 1979 and grew up and in 2003 met Wendy Robinson, the [Petitioner’s]
daughter.

       Thereafter, he and Wendy had . . . three children. Ethan, born August
24, 2005, Samuel and Jake are twins born April 9, 2007. Subsequently, there
was an order of protection filed by Ms. Robinson against the victim.
Subsequently he filed a divorce. That case was pending and was a hotly
contested divorce and custody dispute. That case was proceeding in both this
court and the juvenile court until April 8 and 9 of 2009 when Judge Strand
ordered that the victim, who had been separated from his children would be
given the right to start . . . visitation.

        Thereafter, on April 19, according to the testimony of Ms. Brackins –
well, actually on the 20th, she had went [sic] to her son’s house and found him
killed in his carport and driveway.

       Thereafter, Detectives Brown and Bush, along with Lieutenant Hinson
of the Sevierville Police Department conducted an investigation. During the
course of their investigation the body was autopsied. Dr. Steven Cogswell,
who was the medical examiner at UT Hospital would testify that the victim
died from three gunshot wounds to the head, two on the right side and one on
the back left.

       The detectives investigated. They were able to locate several witnesses,
including Marlene Forrester, and she would testify that the [Petitioner] made
statements that he intended to ensure that the children would never see their
father again. Allen Adams and Don McFalls would further testify that [the
Petitioner] made statements along those lines. Mr. McFalls discovered a gun
on the morning of April 20th in his car and it was arranged that that would be
destroyed by him and that was in fact done and that would be his immunized
testimony in this case.

     The detectives located projectiles, or a projectile. That was tested and
compared with the projectiles found in the victim, and they matched.

       Taking all this information, the detectives were able to locate [the
Petitioner]. [The Petitioner] made statements to them after being Mirandized




                                       -2-
       implicating himself in this killing. As the Court is aware from a motions
       hearing, he stated his reasons for doing that.1

        At the evidentiary hearing on the Petitioner’s claim for post-conviction relief, the
Petitioner testified that he retained trial counsel to assist him in defending against the first
degree murder charge that the State brought against him. He retained trial counsel no more
than two months prior to the scheduled trial date. He thought they met approximately five
times. After the first several meetings, trial counsel claimed to have developed “a strategy
that was not going to fail.” The Petitioner testified that trial counsel wanted to conduct the
case in a manner so as to allow the jury to conclude that the Petitioner’s daughter had shot
and killed the victim. The Petitioner refused to cooperate with this strategy “because it was
not true.” The Petitioner also was dissatisfied with trial counsel’s attitude about the abuse
that the Petitioner claimed that the victim had inflicted on the Petitioner’s grandchild.

        The Petitioner testified that, about six days before trial, there was a hearing that
impacted negatively the Petitioner’s defense of necessity. After the hearing, trial counsel told
the Petitioner that he would have to take a plea bargain or he would “never get out of prison.”
Subsequently, they went to court, and the Petitioner signed the plea agreement at the podium.
The Petitioner did not recall reviewing the agreement with trial counsel prior to signing it.
The Petitioner did not recall trial counsel’s explaining second degree murder to him. He
testified that trial counsel “always told me it [the facts of the case as related by the Petitioner]
rose at best to manslaughter, two to six years.” However, trial counsel did not explain the
elements of manslaughter to the Petitioner, either.

       The Petitioner recalled telling trial counsel that, right before the Petitioner killed the
victim, the Petitioner’s grandson asked him “if he would have to put [the victim’s] pee-pee
in his mouth again.” According to the Petitioner, trial counsel’s response to this reported
conversation was, “that’s too F-ing pat.”

       On cross-examination, the Petitioner acknowledged that he was not indicted and
arrested for the killing of the victim until almost one year after he killed the victim. In the
meantime, he had told the police that “there might be some bikers that had it out for” the
victim. Ultimately, however, he confessed to the killing.

       The Petitioner stated that he was sixty-seven years old at the time he entered his plea.
He knew at the time he went to court on the day of the plea that he was going to plead guilty
to second degree murder and that he was going to be sentenced to seventeen and one-half




       1
           We have deleted the numerous statements of “Your Honor” from this recitation.

                                                   -3-
years. He knew that he would be going to prison that day. He did not remember any
specifics from the plea hearing because he was “in a fog.”

       Crystal Piarrot testified that, during the State’s prosecution of the Petitioner, she had
been employed with the Department of Children’s Services (“DCS”) as a child protective
services investigator. She investigated a matter involving a child that was relevant to the
Petitioner’s prosecution. Trial counsel did not interview her.

       On cross-examination, Piarrot stated that the victim was never charged with a crime.

      On re-direct examination, she stated that a detective had been assigned to the case to
determine if the victim should have been charged.

        Trial counsel testified that he became licensed to practice law in 1996 and that his
practice consisted solely of criminal defense work. He had significant trial experience with
first degree murder cases. In this case, the State turned over extensive discovery to him. The
discovery included materials about the divorce between the victim and the Petitioner’s
daughter and about the allegations of child abuse. Trial counsel acknowledged that he did
not talk to Piarrot, explaining that he had two reasons for not doing so. First, he did not
believe that she would be allowed to testify. Second, he had been “led to believe there was
a criminal history there, and that’s not a good witness.” Trial counsel, however, did have
access to Piarrot’s records.

        Trial counsel stated that his initial trial strategy was “heat of passion” resulting from
the Petitioner’s discovery that the victim had abused one of the Petitioner’s grandsons.
However, trial counsel became aware of several significant weaknesses with this strategy.
First, over one year had elapsed between the Petitioner’s discovery of the alleged abuse and
the shooting. Second, “the way the shooting took place,” i.e., the way the Petitioner hid,
waited, and then shot the victim while the victim was talking on the phone. Third, the
Petitioner previously had arranged for a third person to destroy the murder weapon, and the
third person had admitted to doing so after the shooting. Fourth, the Petitioner initially told
police that someone else was responsible for the killing. Finally, another significant problem
was the Petitioner’s videotaped statement to the police in which he was “cool, calm, and
collected” and in which he told the police that he committed the crime because he was “sick
of the system.” In light of these difficulties with the initial strategy, trial counsel discussed
with the Petitioner an alternate strategy of giving the jury an opportunity to consider that the
Petitioner had confessed in order to protect his daughter, whom witnesses had described as
very distraught before the murder and then, before the murder was discovered, was described
as having undergone a “remarkable change in her demeanor” and who was saying, “don’t
worry, it’s all going to be okay.” The Petitioner and his family rejected this approach.


                                               -4-
       Trial counsel testified that he explained the elements of first degree premeditated
murder to the Petitioner. Trial counsel stated that the facts as relayed by the Petitioner to him
constituted premeditation: “we have a one to two hour lying in the dark watching the victim,
contemplating shooting his head off. . . . And, secondly, having gone ahead of time to a
friend and saying if I do this I need to get rid of the gun and then doing that.” Trial counsel
also explained second degree murder and voluntary manslaughter to the Petitioner. Trial
counsel also explained the penalties for each of these crimes.

        After the Petitioner rejected the defense strategy of blaming the Petitioner’s daughter,
trial counsel returned to the necessity of the Petitioner’s testifying about why he shot and
killed the victim. Trial counsel remained concerned that the jury would convict the Petitioner
of premeditated murder because the State had uncontroverted proof that there had been no
confrontation between the Petitioner and the victim before the Petitioner shot the victim
multiple times in the head. Trial counsel also referred to the videotaped police interview in
which the Petitioner confessed, testifying that “[t]he [Petitioner] himself admitted standing
there in the dark waiting an hour or two and then shooting him.”

        Shortly before trial, there was a hearing about (1) whether the Petitioner would be able
to testify about what he believed had happened to his grandchildren and why he killed the
victim and (2) whether the State would be able to impeach the Petitioner with his prior
convictions. Trial counsel testified that the trial court ruled in the Petitioner’s favor as to
both issues. Trial counsel also stated that the trial court’s ruling allowed him to strike a
favorable plea bargain for the Petitioner. In discussing the plea offer with the Petitioner and
the Petitioner’s family, he told the Petitioner that, if they went to trial, they would lose. He
testified,

       I told them, if the jury follows the law, it will be first degree [murder]. If we
       can convince one or two or three, they might trade down and we’ll get second.
       If we get second, you’re going to get twenty-five. You are going to get
       twenty-five years. . . . The Court is going to hammer you. You have a prior
       record. The deception for a year, the trying to blame other people. . . . [T]he
       use of a firearm.

       The ultimate sentence agreed to was based on the possibility that the Petitioner would
serve fifteen years and then be able to get out and see his grandchildren. Trial counsel
discussed the sentence in detail with the Petitioner, and the Petitioner agreed to the plea
bargain. The next day, at the plea hearing, the Petitioner was, according to trial counsel,
“very strong, showed a lot of character, back straight, spoke up, went forward with dignity,
I thought. Conducted himself very, very well.” Trial counsel testified that he went over the
written plea agreement with the Petitioner before the hearing. He also testified that, if the
Petitioner had changed his mind, trial counsel was ready to go to trial.

                                               -5-
       On cross-examination, trial counsel stated that he did not interview any of the State’s
witnesses, nor did he have an investigator interview any of them. He stated, “there was no
reason to. I knew what had happened from my own client.” He also had the State’s
witnesses’ statements, which conformed to the facts as he knew them. He did not seek a
change of venue, in spite of the Petitioner’s request, because he did not think it would be
granted.

       When asked if the Petitioner informed him about an event with his grandchild that was
closer in proximity to the shooting and that would have been relevant to a heat-of-passion
defense, trial counsel responded as follows:

       I recall telling [the Petitioner] that if he had shot him within three or four days
       I would walk him on probation. I remember telling him that. And I remember
       telling him that there was a real, real problem, and the problem was that it
       appeared that they were losing the court battle for custody and that when they
       got word they were going to lose, that that’s when this all started to happen.
       And I remember telling him . . . that something has to drive you in the heat of
       passion. Okay? And up until then his entire conversations were about the
       system and the judges and the this and the that. There was never any mention
       of what [the grandson] had said recently. When I directly pointed out that that
       was going to be a real problem, the next day he came and said, I remember [my
       grandson] told me, I don’t want to go there because I’m afraid he’s going to
       make me, you know, put his pee-pee in my mouth or something like that. I
       didn’t believe that for a second. He manufactured that because he realized I
       had just told him we didn’t have a trigger. And so the next day he provided me
       the trigger.

       Piarrot was re-called in rebuttal, and she testified that she voluntarily resigned from
the DCS in April 2011. She stated that she resigned because she and her husband were
leaving Tennessee. She denied that she ever had been charged with anything criminal.

        The Petitioner also testified in rebuttal. He stated that he had watched the victim for
“maybe five [minutes], at the most” before shooting him. He reiterated that his grandson had
spoken to him about his fears of his father, the victim, three hours before the shooting and
that the Petitioner had so informed trial counsel.

      At the conclusion of the hearing, the post-conviction court ruled from the bench as
follows:

             [The Petitioner’s] trial counsel . . . is a highly qualified and experienced
       defense attorney. By his account, he has actually taken to jury trial over thirty-

                                               -6-
five first degree murder cases and represented defendants in many, many
others that did not go to trial. In this case, he was diligent in obtaining
discovery materials, spent considerable time consulting with [the Petitioner],
explored all possible avenues of defense, investigated the case, and was fully
prepared to take the case to trial. He was faced with a difficult task, in that the
evidence would have shown that the victim, Mr. Jason Hicks, was killed by
three gunshot wounds to the head and that [the Petitioner] had admitted to
shooting from essentially an ambush position. [The Petitioner] had made a
very detailed videotaped confession of the offense.

        On June 23rd, 2011, [the Petitioner] appeared in court and entered a
plea of guilty to second degree murder and received an agreed sentence of
seventeen and a half years. I refer to the transcript of that hearing, which has
been filed here as Exhibit No. 1. This transcript shows that [the Petitioner]
was fully advised of his rights by the Court. He clearly understood those rights
and voluntarily, knowingly and intelligently waived his right to a jury trial and
entered his plea of guilty. When asked if satisfied with [trial counsel’s]
representation, he replied, quote, absolutely, Your Honor, I am. He was given
the opportunity to ask questions and make statements. He did go on to say in
that hearing, again, this is in the transcript, a big part of why I am doing this
is this needs to end for my family and for the other family. It’s gone on too
long and I’m sorry that all this had to happen. I’m just Grandpa. That’s all I
am. Whatever comes, comes. And I respect this Court, I respect you, and I
believe this has all been honest.

       Besides stating his personal motivation for entering the plea, this shows
that he was very clear, he understood all of the circumstances, he understood
the procedure, and was making a voluntarily and intelligently made decision.
[The Petitioner] was fully informed and advised by counsel of the
ramifications of the plea agreement. Counsel met with family members. [The
Petitioner] met with his family members. He considered the plea offer
overnight and then appeared in court the next day.

       The Court must find that he was fully advised, fully informed by
counsel, who had fully prepared, adequately prepared, and that the plea was his
own voluntary decision to waive his right to a trial by jury and proceed with
the plea agreement. The Court further finds [trial counsel] was thorough. He
prepared himself fully for trial, was well-versed with all of the issues,
considered all possible trial strategies, even some that were rejected by [the
Petitioner], and in all respects performed well above the standards of
reasonably effective defense counsel, and was in no way deficient. Thus, [the]

                                        -7-
       [P]etitioner has failed to carry his burden of proof on the first prong of the
       two-prong test, and the Court must conclude to the contrary that [trial
       counsel’s] representation was at the highest level of standards of defense
       counsel.

              Having failed to meet the first prong of the test, the Court need not
       address the second part, but if I did, it’s clear that [the Petitioner] was in no
       way prejudiced in this case. Counsel made no errors. His advice was spot on.
       [The Petitioner] faced a potential life sentence. The evidence against him was
       overwhelming. [The Petitioner] served himself well by entering into and
       accepting the plea agreement.

              It is therefore the finding of this Court that [the Petitioner] has failed to
       carry his burden of proof, that his plea of guilt was knowingly and voluntarily
       made, that his counsel was very effective and met the highest standard of his
       profession, and therefore the petition for post-conviction relief is hereby
       dismissed.

        In this appeal, the Petitioner argues that the post-conviction court erred in denying
relief, contending that trial counsel was ineffective because he “promoted a dishonest
defense,” did not pursue the defense of necessity, failed to prepare for trial, and coerced the
Petitioner into pleading guilty. He also argues that, due to trial counsel’s deficient
performance, his plea was not knowing, voluntary, or intelligent. Finally, the Petitioner,
acting pro se, filed an amendment to his petition several months after the evidentiary hearing
in which he contends that his plea was constitutionally infirm because the trial court did not
inform him about the elements of the offenses of first degree murder and second degree
murder. The State urges us to affirm the post-conviction court’s ruling.

                                     Standard of Review

        Relief pursuant to a post-conviction proceeding is available only where the petitioner
demonstrates that his or her “conviction or sentence is void or voidable because of the
abridgment of any right guaranteed by the Constitution of Tennessee or the Constitution of
the United States.” Tenn. Code Ann. § 40-30-103 (2006). To prevail on a post-conviction
claim of a constitutional violation, the petitioner must prove his or her allegations of fact by
“clear and convincing evidence.” Tenn. Code Ann. § 40-30-110(f) (2006). See Momon v.
State, 18 S.W.3d 152, 156 (Tenn. 1999). This Court will not overturn a post-conviction
court’s findings of fact unless the preponderance of the evidence is otherwise. Pylant v.
State, 263 S.W.3d 854, 867 (Tenn. 2008); Sexton v. State, 151 S.W.3d 525, 531 (Tenn. Crim.
App. 2004). We will defer to the post-conviction court’s findings with respect to the
witnesses’ credibility, the weight and value of their testimony, and the resolution of factual

                                               -8-
issues presented by the evidence. Momon, 18 S.W.3d at 156. With respect to issues raising
mixed questions of law and fact, however, including claims of ineffective assistance of
counsel, our review is de novo with no presumption of correctness. See Pylant, 263 S.W.3d
at 867-68; Sexton, 151 S.W.3d at 531.

                                             Analysis

                                Ineffective Assistance of Counsel

         The Sixth Amendment to the United States Constitution and article I, section 9 of the
Tennessee Constitution guarantee a criminal defendant the right to representation by counsel
at trial.2 Both the United States Supreme Court and the Tennessee Supreme Court have
recognized that this right is to “reasonably effective” assistance, which is assistance that falls
“within the range of competence demanded of attorneys in criminal cases.” Strickland v.
Washington, 466 U.S. 668, 687 (1984); see also Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.
1975). The deprivation of effective assistance of counsel at trial presents a claim cognizable
under Tennessee’s Post-Conviction Procedure Act. See Tenn. Code Ann. § 40-30-103;
Pylant, 263 S.W.3d at 868.

        In order to prevail on a claim of ineffective assistance of counsel, the petitioner must
establish two prongs: (1) that counsel’s performance was deficient and (2) that the deficient
performance prejudiced the defense. See Strickland, 466 U.S. at 687; Goad v. State, 938
S.W.2d 363, 370 (Tenn. 1996). The petitioner’s failure to establish either prong is fatal to
his or her claim of ineffective assistance of counsel. Goad, 938 S.W.2d at 370. Accordingly,
if we determine that either prong is not satisfied, we need not consider the other prong. Id.

        To establish the first prong of deficient performance, the petitioner must demonstrate
that his lawyer’s “acts or omissions were so serious as to fall below an objective standard of
‘reasonableness under prevailing professional norms.’” Vaughn v. State, 202 S.W.3d 106,
116 (Tenn. 2006) (quoting Strickland, 466 U.S. at 688). Our Supreme Court has explained
that:

       [T]he assistance of counsel required under the Sixth Amendment is counsel
       reasonably likely to render and rendering reasonably effective assistance. It
       is a violation of this standard for defense counsel to deprive a criminal
       defendant of a substantial defense by his own ineffectiveness or incompetence.
       Defense counsel must perform at least as well as a lawyer with ordinary

       2
         The Sixth Amendment right to counsel is applicable to the States through the Fourteenth
Amendment to the United States Constitution. See Gideon v. Wainwright, 372 U.S. 335, 342 (1963); State
v. Howell, 868 S.W.2d 238, 251 (Tenn. 1993).

                                                 -9-
       training and skill in the criminal law and must conscientiously protect his
       client’s interest, undeflected by conflicting considerations.

Baxter, 523 S.W.2d at 934-35 (quoting Beasley v. United States, 491 F.2d 687, 696 (6th Cir.
1974)).

        When a court reviews a lawyer’s performance, it “must make every effort to eliminate
the distorting effects of hindsight, to reconstruct the circumstances of counsel’s conduct, and
to evaluate the conduct from the perspective of counsel at that time.” Howell v. State, 185
S.W.3d 319, 326 (Tenn. 2006) (citing Strickland, 466 U.S. at 689). Additionally, a
reviewing court “must be highly deferential and ‘must indulge a strong presumption that
counsel’s conduct falls within the wide range of reasonable professional assistance.’” State
v. Honeycutt, 54 S.W.3d 762, 767 (Tenn. 2001) (quoting Strickland, 466 U.S. at 689). We
will not deem counsel to have been ineffective merely because a different strategy or
procedure might have produced a more favorable result. Rhoden v. State, 816 S.W.2d 56,
60 (Tenn. Crim. App. 1991). We recognize, however, that “deference to tactical choices only
applies if the choices are informed ones based upon adequate preparation.” Cooper v. State,
847 S.W.2d 521, 528 (Tenn. Crim. App. 1992) (citing Hellard v. State, 629 S.W.2d 4, 9
(Tenn. 1982)).

       As to the prejudice prong, the petitioner must establish a “reasonable probability that
but for counsel’s errors the result of the proceeding would have been different.” Vaughn,
202 S.W.3d at 116 (citing Strickland, 466 U.S. at 694). In the context of a guilty plea, our
analysis of this prong

       focuses on whether counsel’s constitutionally ineffective performance affected
       the outcome of the plea process. In other words, in order to satisfy the
       “prejudice” requirement, the [petitioner] must show that there is a reasonable
       probability that, but for counsel’s errors, he would not have pleaded guilty and
       would have insisted on going to trial.

Hill v. Lockhart, 474 U.S. 52, 59 (1985). See also Calvert v. State, 342 S.W.3d 477, 486
(Tenn. 2011).

       In this case, the Petitioner contends that trial counsel was ineffective because he
“promoted a dishonest defense” instead of preparing to defend the Petitioner on the basis that
the Petitioner killed the victim in order to prevent the victim from abusing the Petitioner’s
grandson. Trial counsel explained that the Petitioner’s claim that he killed the victim to
protect his grandchild would likely not convince a jury because of the amount of time that
had passed between the Petitioner learning of the allegations of abuse and the murder, the
Petitioner’s arrangements to destroy the murder weapon, the manner of the killing, the

                                             -10-
Petitioner’s initial attempts to blame others, and the Petitioner’s explanation to the police that
he had killed the victim because he was “sick of the system.” Trial counsel was very
concerned that the proof supported the State’s theory of first degree premeditated murder and
that the Petitioner would be convicted as charged. Clearly, the post-conviction court
accredited trial counsel’s testimony in this regard and concluded that trial counsel was very
effective in obtaining a plea bargain for the Petitioner.

        We agree. The Petitioner has failed to establish by clear and convincing evidence that
trial counsel was deficient in his trial preparation and in seeking a plea bargain for second
degree murder. The Petitioner is entitled to no relief on this basis.3

                                         Validity of Guilty Plea

       The Petitioner also contends that his plea was not voluntary and knowing because trial
counsel coerced him into taking the plea and did not adequately explain the plea to him. The
post-conviction court concluded that the Petitioner’s plea met constitutional muster.

       To be valid, a guilty plea must be entered knowingly, voluntarily, and intelligently.
See Boykin v. Alabama, 395 U.S. 238, 242-44 (1969); State v. Mackey, 553 S.W.2d 337, 340
(Tenn.1977), superseded on other grounds by Tenn. R. of Crim. P. 37(b) and Tenn. R. of
App. P. 3(b). A plea passes constitutional muster when the defendant understands both what
the plea connotes and its consequences, Blankenship v. State, 858 S.W.2d 897, 904


        3
         We note that the defense of necessity provides that “conduct is justified, if: (1) The person
reasonably believes the conduct is immediately necessary to avoid imminent harm; and (2) The desirability
and urgency of avoiding the harm clearly outweigh the harm sought to be prevented by the law proscribing
the conduct, according to ordinary standards of reasonableness.” Tenn. Code Ann. § 39-11-609 (2006).

Additionally, the defense of defense of third person, on the date of this incident, provided as follows:

                A person is justified in threatening or using force against another to protect a third
        person, if:

                (1) Under the circumstances as the person reasonably believes them to be, the
        person would be justified under § 39-11-611 [setting forth the defense of self-defense] in
        threatening or using force to protect against the use or attempted use of unlawful force
        reasonably believed to be threatening the third person sought to be protected; and

                (2) The person reasonably believes that the intervention is immediately necessary
        to protect the third person.

Id. § 39-11-612 (2006). The Petitioner failed to establish the factual predicates for either of these defenses.


                                                     -11-
(Tenn.1993) (citing Boykin, 395 U.S. at 244), and makes a voluntary and intelligent choice
from the alternative courses of action available to plead guilty, Jaco v. State, 120 S.W.3d
828, 831 (Tenn.2003) (citing North Carolina v. Alford, 400 U.S. 25, 31 (1970)). In Mackey,
our supreme court set forth the procedure that a trial court should follow when accepting a
guilty plea in order to ensure that a defendant’s plea is knowing, voluntary, and intelligent.
553 S.W.2d at 341; see also Tenn. R. Crim. P. 11(b). A trial court must “substantially”
comply with this procedure. State v. Newsome, 778 S.W.2d 34, 38 (Tenn.1989).

        The record, including the transcript of the plea hearing, supports the post-conviction
court’s ruling that the Petitioner entered his plea knowingly, voluntarily, and intelligently.
Trial counsel, whose testimony the post-conviction court clearly accredited, testified that he
reviewed the plea bargain offer with the Petitioner and explained the consequences of the
deal. Trial counsel also advised the Petitioner of what he considered to be the likely
consequence of a trial. In spite of strong proof of first degree premeditated murder, trial
counsel was able to negotiate a plea of second degree murder with a sentence that allowed
the Petitioner some hope of being released from prison during his lifetime. The Petitioner
considered the offer with his family and had a night to think about it. The Petitioner voiced
no concerns at the plea hearing about the plea or trial counsel. In short, the Petitioner has
failed to demonstrate that his plea was constitutionally infirm and, therefore, the Petitioner
is entitled to no relief on this basis.

               Pro Se Post-Hearing Amendment to Post-Conviction Petition

        Several months after the post-conviction evidentiary hearing, the Petitioner filed, pro
se, an “amendment to petition for post-conviction relief” in which he alleged, as additional
grounds for relief, that he had not been informed of the elements of first degree premeditated
murder or second degree murder. This Court has made clear that, when an appellant is
represented by counsel, he may not simultaneously proceed pro se. See, e.g., State v. Cleo
Henderson, No. W2012-01480-CCA-R3-CD, 2013 WL 6157039, at *5 (Tenn. Crim. App.
Nov. 21, 2013) (citations omitted). Accordingly, this pleading is not properly before us.
Moreover, trial counsel testified that he informed the Petitioner about the elements of the
crimes at issue. The post-conviction court clearly accredited trial counsel’s testimony.
Accordingly, the Petitioner is entitled to no relief on this basis.

                                         Conclusion

      For the foregoing reasons, we conclude that the Petitioner is not entitled to post-
conviction relief. Therefore, we affirm the judgment of the post-conviction court.

                                                    ______________________________
                                                    JEFFREY S. BIVINS, JUDGE

                                             -12-